IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1972
                              Filed March 7, 2018


CITY OF WEST LIBERTY,
      Plaintiff-Appellant,

vs.

EMPLOYERS MUTUAL CASUALTY COMPANY,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Paul L. Macek,

Judge.



      A city appeals a summary judgment ruling in favor of the city’s insurer

pursuant to an exclusion in an all-risks insurance policy. AFFIRMED.



      Thomas A. Vickers and Scott A. Ruksakiafi of Vanek, Vickers & Masini,

P.C., Chicago, Illinois, and Amber J. Hardin of Stanley, Lande & Hunter,

Muscatine, for appellant.

      Sean M. O’Brien and Catherine M. Lucas of Bradshaw, Fowler, Proctor &

Fairgrave, P.C., Des Moines, for appellee.




      Heard by Danilson, C.J., and Doyle and Mullins, JJ.
                                            2


MULLINS, Judge.

       A city appeals the district court’s grant of summary judgment in favor of

the city’s insurer. The district court concluded the city’s property damages were

not covered by an all-risks insurance policy due to the policy’s “Electrical

Currents” exclusion. We affirm.

I.     Background Facts and Proceedings

       The facts in this case are generally undisputed. In November 2014, a

gray squirrel scampered into an electrical substation owned by the City of West

Liberty, Iowa (the City). The property was insured by Employers Mutual Casualty

Company (EMC). The squirrel was climbing on equipment when, as the district

court found, “the squirrel found itself in a rather shocking situation when it came

into contact simultaneously with a cable clamp energized at 7200 volts and the

grounded steel frame which supported the cable attached to the clamp.” An

electrical arc was generated when the squirrel completed the circuit. The arcing

lasted thirty to forty-five seconds,1 causing substantial damage to the City’s

property and short-circuiting the squirrel’s life. The City and EMC agree the

squirrel created the conductive path that resulted in an electrical arc that caused

substantial damage to equipment at the City’s electrical substation.

       The City submitted a claim to EMC for the damages. EMC denied the

City’s claim, citing the insurance policy’s “Electrical Currents” exclusion.

Ultimately, the City filed suit seeking a declaration that its damage was covered




1
 According to an investigative report, “protective equipment for the transformer failed to
operate, leaving the arcing to proceed for a matter of 30 to 45 seconds.”
                                         3


under the policy.    Dueling motions for summary judgment were filed.            In its

analysis, the district court stated:

       [Here,] [t]here are not two distinct events that caused damages.
       While the incident might be characterized as having two events: 1)
       the squirrel physically touching the equipment, in and of itself hardly
       an “event,” and 2) the ensuing electrical arc, the first event of the
       squirrel physically touching the equipment, by itself, did not cause
       any damage. The only event that caused the damage sought by
       [the City] was the electrical arc. Importantly, [the City] does not
       claim, nor do the undisputed facts show, that the squirrel did any
       damage to [the City]’s property such as gnawing on a power line or
       digging for nuts in a dangerous area. [The City] has characterized
       the “squirrel’s actions” as “not excluded under the policy.” The
       Court cannot conclude that the “squirrel’s actions” were a cause of
       the damages because the squirrel did not actually do anything to
       cause damages; it merely touched some things it should not have
       touched. The arc caused all of the damages. Had the squirrel
       done what it had done and the arc not occurred, there would be no
       damages. Because there are not two different damage-causing
       events, the Court need not engage in an efficient proximate cause
       analysis. If an efficient proximate cause analysis was appropriate,
       the Court would find that the arcing was the dominant cause.

In granting summary judgment in favor of EMC, the district court concluded:

       The squirrel’s presence was merely a legal cause of the chain of
       events that ensued afterwards. The squirrel by itself did not cause
       any damage. Rather, the sole cause of damage to [the City]’s
       property was the electrical arc. The Policy excludes coverage for
       damage caused by an electrical arc. Therefore, the Policy does not
       require [EMC] to cover the damage caused on November 7, 2014.

The court also denied the City’s motion for partial summary judgment.

       The City now appeals the court’s ruling.

II.    Standard of Review

       We review a summary judgment ruling interpreting an insurance policy for

correction of errors at law. See Just v. Farmers Auto. Ins. Ass’n, 877 N.W.2d
467, 471 (Iowa 2016). A grant of summary judgment is only proper if no genuine

issue of material fact exists and the moving party is entitled to judgment as a
                                            4

matter of law. See Iowa R. Civ. P. 1.981(3); Villarreal v. United Fire & Cas. Co.,

873 N.W.2d 714, 719 (Iowa 2016).            If the dispute concerns only the legal

consequences of undisputed facts, summary judgment is appropriate.                    See

Nelson v. Lindaman, 867 N.W.2d 1, 6 (Iowa 2015). “We view the evidence in the

light most favorable to the nonmoving party, who is entitled to every legitimate

inference that we may draw from the record.” Id. at 6–7.

III.   Applicable Insurance Contract Principles

       The standards for interpreting and construing insurance policies are well

established. When scrutinizing an insurance policy,

       we must observe the differences between interpretation and
       construction of an insurance policy. Interpretation requires us to
       give meaning to contractual words in the policy.                      Policy
       interpretation is always an issue for the court, unless we are
       required to rely upon extrinsic evidence or choose between
       reasonable inferences from extrinsic evidence. If the policy does
       not define a term, we give the word its ordinary meaning. The plain
       meaning of the insurance contract generally prevails.
               Construction is the process of giving legal effect to a
       contract. This is always a matter of law for the court. The cardinal
       rule of construing insurance policies is that except in cases of
       ambiguity, the intent of the parties must control, and the court
       determines the intent of the parties by looking at what the policy
       itself says. We consider the parties’ intent at the time the policy
       was sold, not in hindsight. We will not strain the words or phrases
       of the policy in order to find liability that the policy did not intend and
       the insured did not purchase.
               Under an objective test, a policy is ambiguous if the
       language is susceptible to two reasonable interpretations. We read
       the policy as a whole when determining whether the contract has
       two equally plausible interpretations, not seriatim by clauses. This
       stems from the concept that [w]ords in an insurance policy are to be
       applied to subjects that seem most properly related by context and
       applicability. Accordingly, reading the contract as a whole requires
       us to consider all declarations, riders, or endorsements attached.
               . . . . We will not interpret an insurance policy to render any
       part superfluous, unless doing so is reasonable and necessary to
       preserve the structure and format of the provision. Moreover, we
                                          5


       interpret the policy language from a reasonable rather than a
       hypertechnical viewpoint.
               If the policy is ambiguous, we adopt the construction most
       favorable to the insured. This same rule applies when an exclusion
       is ambiguous, because [a]n insurer assumes a duty to define any
       limitations or exclusionary clauses in clear and explicit terms.
       Thus, we strictly construe exclusions against the insurer. We do so
       because insurance policies constitute adhesion contracts.
               An insurance policy is not ambiguous, however, just
       because the parties disagree as to the meaning of its terms. If an
       insurance policy and its exclusions are clear, the court will not write
       a new contract of insurance for the parties.

Boelman v. Grinnell Mut. Reinsurance Co., 826 N.W.2d 494, 501–02 (Iowa 2013)

(alterations in original) (internal citations and quotation marks omitted).

       When an insured who has experienced loss seeks coverage under an

insurance policy, the burden of proof initially is on the insured to prove that both

the property and the peril were covered by the terms of the policy. See, e.g.,

Henschel v. Hawkeye-Sec. Ins. Co., 178 N.W.2d 409, 418–20 (1970); 17A

Steven Plitt et al., Couch on Insurance § 254:11 (3d ed. Dec. 2017 update)

[hereinafter Couch on Insurance]; 46 C.J.S. Insurance § 1525 (Feb. 2018

update). If the insured meets the initial burden, it is then that the burden shifts to

the insurer to prove any claimed exclusion or exception to the coverage. See W.

Bend Mut. Ins. Co. v. Iowa Iron Works, Inc., 503 N.W.2d 596, 598–99 (Iowa

1993); Long v. Glidden Mut. Ins. Ass’n, 215 N.W.2d 271, 274 (Iowa 1974); 17A

Couch on Insurance § 254:12; 46 C.J.S. Insurance § 1525 (Feb. 2018 update); 5

Jeffery E. Thomas & Susan Lyons, New Appleman on Insurance Law Library

Edition § 41.02[1][b][i] (Sept. 2017 update) [hereinafter Appleman] (“Once the

insured makes a prima facie showing that the all-risks coverage exists and there

is damage to or loss of the covered property, the burden shifts to the insurer to
                                         6


demonstrate that the damage or loss falls within one of the exclusions listed in

the policy.”).

IV.    Discussion

       We begin our analysis by looking at the insuring agreement itself to

determine if the “policy affords coverage under a particular set of circumstances.”

See Nat’l Sur. Corp. v. Westlake Invs., LLC, 880 N.W.2d 724, 739 (Iowa 2016).

The relevant provisions of the insurance policy at issue provide:

       PROPERTY COVERED
       ....
       “We” cover direct physical loss to covered property at a “covered
       location” caused by a covered peril.
       ....

       PERILS COVERED
       “We” cover risks of direct physical loss unless the loss is limited or
       caused by a peril that is excluded.

       PERILS EXCLUDED
       ....
       2. “We” do not pay for loss or damage that is caused by or results
       from one or more of the following excluded causes or events:
       ....
       g. Electrical Currents — “We” do not pay for loss caused by
       arcing or by electrical currents other than lightning. But if arcing or
       electrical currents other than lightning result in fire, “we” cover the
       loss or damage caused by that fire.

       “We” do cover the direct loss by a covered peril which occurs at
       “covered locations” as a result of any power interruption or other
       utility services.

       This exclusion does not apply to “computers.”

       The insurance policy at issue is an all-risks policy. “[A]n ‘all-risks’ policy

covers any risk of direct physical loss or damage to the covered property unless

specifically excluded by the policy.” Appleman § 41.02[1][a]. “Under an ‘all risk’

property insurance policy, losses to covered property caused by any and all
                                         7


perils, or risks, are covered, unless the loss is caused by a peril that is expressly

and unambiguously excluded by the policy.” Id. § 44.02[2]. “The term ‘peril’ or

‘risk’ refers to ‘fortuitous, active, physical forces such as lightning, wind, and

explosion, which bring about the loss.” Id. § 44.02[1].

       An “all-risk” policy creates coverage of a type not ordinarily present
       under other types of insurance, and recovery is allowed for
       fortuitous losses unless the loss is excluded by a specific policy
       provision; the effect of such a policy is to broaden coverage, and a
       fortuitous event is one which, to the knowledge of the parties, is
       dependent upon chance.

10A Couch on Insurance § 148:50.

       “[U]nder all-risk policies a loss or damage arising from a fortuitous
       event, that is, one that is unexpected and not probable, and caused
       by an external force, that is, not resulting from an internal
       characteristic of the property, is covered under such a policy unless
       specifically excluded . . . .”

Jane Massey Draper, Annotation, Coverage Under All-Risk Insurance, 30
A.L.R. 5th 170, § 2(a) (1995); accord 10A Couch on Insurance §§ 148:58–:59.

       There is no dispute that the City suffered a direct physical loss to covered

property at a covered location during the policy period. Thus, the City met its

initial burden of proof. The burden then shifted to EMC to prove any claimed

exclusions.   Electrical arcing caused physical damage to the City’s property.

EMC argues the insurance policy specifically and clearly states EMC will not pay

for a loss caused by arcing.

       The City contends, however, a fortuitous event—the squirrel coming into

contact simultaneously with the energized cable and grounded frame—

immediately set in motion the arcing event that caused the City’s property
                                           8


damage, such event was the efficient proximate cause2 of the City’s loss, and the

loss is therefore covered, not excluded, under the policy.          EMC argues the

efficient-proximate-cause rule does not come into play, contending only one

peril—arcing—caused damage to the City’s property and therefore the loss is

excluded from coverage. Even if the efficient proximate cause rule does apply,

EMC argues the arcing, an excluded peril, must be deemed the dominant cause

of the loss and therefore the loss is excluded from coverage.3

       We begin our analysis with interpretation—giving meaning to the

contractual words in the policy. See Boelman, 826 N.W.2d at 501–02. Because

there is no dispute concerning the property covered, we advance to the perils

covered: “‘We’ cover risks of direct physical loss unless the loss is limited or

caused by a peril that is excluded.” (Emphasis added.) Most of the argument in

this case has focused on causation, but we note the above language excludes a

loss that “is limited or caused by a peril that is excluded.” (Emphasis added.)

When a term is not defined in an insurance policy, we give the term its ordinary

meaning.     “Limited” has been defined as “restricted in extent, number, or

duration.”    Limited, Webster’s Third New International Dictionary 1312

(unabridged ed. 2002).



2
  Our supreme court has said,
                In insurance law it is generally understood that where the peril
       insured against sets other causes in motion which, in an unbroken
       sequence and connection between the act and final loss, produces the
       result for which recovery is sought, the insured peril is regarded as the
       proximate cause of the entire loss.
Qualls v. Farm Bureau Mut. Ins. Co., 184 N.W.2d 710, 713 (Iowa 1971).
3
  Surprisingly, although a squirrel coming into contact with and shorting out electrical
equipment is not an uncommon occurrence, our research did not unearth any on-point
cases.
                                          9


       We next observe that the introductory language to a grouping of

exclusions, which includes the electrical currents exclusion, says: “‘We’ do not

pay for loss or damage that is caused by or results from one or more of the

following excluded causes or events.” (Emphasis added.) The United States

Supreme Court has explained the ordinary meaning of the phrase “results from”

as follows: “A thing ‘results’ when it ‘[a]rise[s] as an effect, issue, or outcome from

some action, process or design.’       ‘Results from’ imposes, in other words, a

requirement of actual causality.” Burrage v. United States, ___ U.S. ___, ___,

134 S. Ct. 881, 887 (2014) (alterations in original) (internal citation omitted).

“Where there is no textual or contextual indication to the contrary, courts

regularly read phrases like ‘results from’ to require but-for causality.” Id. at 888;

see also 7 Couch on Insurance § 101:52.

       But-for causation is a hypothetical construct. In determining
       whether a particular factor was a but-for cause of a given event, we
       begin by assuming that that factor was present at the time of the
       event, and then ask whether, even if that factor had been absent,
       the event nevertheless would have transpired in the same way.

Price Waterhouse v. Hopkins, 490 U.S. 228, 240 (1989).

       Next, we consider construction, the process of giving legal effect to the

contract to determine the intent of the parties by looking at what the policy itself

says. Boelman, 826 N.W.2d at 501. The electrical currents exclusion provides:

       2. “We” do not pay for loss or damage that is caused by or results
       from one or more of the following excluded causes or events:
       ....
       g. Electrical Currents — “We” do not pay for loss caused by
       arcing or by electrical currents other than lightning. But if arcing or
       electrical currents other than lightning result in fire, “we” cover the
       loss or damage caused by that fire.
                                         10


      “We” do cover the direct loss by a covered peril which occurs at
      “covered locations” as a result of any power interruption or other
      utility services.

      This exclusion does not apply to “computers.”

The language of this exclusion seeks to exclude loss or damage that is caused

by or results from arcing other than lightning. But even if arcing was caused by

or resulted from an event other than lightning, and a fire resulted, the policy

would cover the fire. Also, direct loss as a result of any power interruption is

excepted from the exclusion, and thus coverage is provided.         Likewise, the

exclusion does not apply to computers.

      Consequently, the electrical currents exclusion contains exceptions—that

is, provides specified coverage in the event of arcing—for lightning, for fire even

if there were no lightning, for power interruption, and for computers. None of

those exceptions apply to damage to equipment as a result of arcing. The City’s

loss was damage to equipment as a result of arcing. But for arcing there would

be no loss or damage to equipment. Whether there is policy coverage for the

sequential events which started with the squirrel is answered by the express

language of the insurance policy which covers certain losses “unless the loss is

limited or caused by a peril that is excluded.” The policy says EMC will not “pay

for loss or damages that is caused by or results from” arcing, but then makes

several exceptions for which it will pay for damage caused by arcing.

      After applying meaning to the operative words of the insurance policy and

reviewing the contract as a whole, we find no ambiguity. The express terms of

the arcing exclusion limit an expansion of causation as the City has requested.

We need not examine the contours of efficient proximate cause because the
                                       11


plain language of the contract is not ambiguous, and it plainly excludes coverage

for a prior event—the squirrel completing the electrical circuit—no matter how

close in time, which led to arcing (except if it were caused by lightning). The

policy excludes losses for damages which are “caused by or results from” arcing.

“Results from” invokes but-for causation. But for arcing there would have been

no loss.

V.    Conclusion

      Because the damages claimed by the City were excluded under the

insurance policy, EMC was entitled to summary judgment as a matter of law.

      AFFIRMED.

      Danilson, C.J., concurs; Doyle, J., dissents.
                                        12


DOYLE, Judge (dissenting).

      I respectfully dissent.

      As noted in the majority opinion, the City contends the fortuitous event—

the squirrel coming into contact simultaneously with the energized cable and

grounded frame—which immediately set in motion the arcing event that caused

the City’s property damage, was the efficient proximate cause of the City’s loss

and therefore covered under the policy. EMC argues the efficient-proximate-

cause rule does not come into play, contending only one peril—arcing—caused

damage to the City’s property and therefore the loss is excluded from coverage

by the policy’s electrical currents exclusion. Even if the efficient-proximate-cause

rule does apply, EMC argues the arcing must be deemed the dominant cause of

the loss and, therefore, the loss is excluded from coverage.

      The efficient-proximate-cause rule

      permits recovery under the insurance policy for a loss caused by a
      combination of a covered risk and an excluded risk only if the
      covered risk was the efficient proximate cause of the loss. The
      efficient proximate cause of the loss is the one that sets the other
      causes in motion that, in an unbroken sequence, produced the
      result for which recovery is sought.

7 Steven Plitt et al., Couch on Insurance § 101.55 (3d ed. Supp. Dec. 2017)

[hereinafter Couch on Insurance].     For the reasons that follow, I believe the

efficient-proximate-cause approach is applicable here. Furthermore, the policy

does not contract out of the efficient-proximate-cause doctrine—at least as it

pertains to the electrical currents exclusion. Consequently, the City’s loss is not

excluded under the policy.      Therefore, I conclude EMC was not entitled to

summary judgment, and I would reverse and remand for further proceedings.
                                           13


         The EMC policy specifically and clearly states that EMC will not pay for a

loss caused by or resulting from arcing. Seems simple enough. But, like most

legal matters, it is not.     The court-created efficient-proximate-cause doctrine

muddies the waters.          The doctrine’s odd terminology and unpredictable

application to various factual situations has left many lawyers—and judges—

scratching their heads.       The doctrine adds a virtually impenetrable layer of

complexity and confusion to this matter. “It’s just simply complicated.”4

         As I begin this journey into that oh-so electrifying field of property

insurance law, I note the familiar “concept of ‘proximate cause’ has a different

meaning and applications in the area of insurance law than it has in tort law.”

Couch on Insurance § 101.40. While tort law applies the concept to determine

the existence of liability for damages claimed in a lawsuit,

         proximate cause as applied in insurance law bears no relationship
         with the determination of ‘culpability’ or the explanation for why the
         injury took place. Instead, insurance law employs the concept of
         proximate cause for the purposes of determining whether the
         specific type of injury caused by the specific type of physical act or
         event was intended to be covered under the terms of the subject
         policy.

Id. “The concept of proximate cause when applied to insurance policies is a

limited one; among the factors which must be assessed are the spatial and

temporal proximity between the insured peril and the claimed loss.” 10A Couch

on Insurance § 148.57.

         Additionally, I find apt the observation that “[c]ausation has always been a

troublesome concept for lawyers.” Amish Connection, Inc. v. State Farm Fire &

Cas. Co., 861 N.W.2d 230, 244 (Iowa 2015) (Hecht, J., dissenting) (quoting

4
    Jimmy Buffett, Simply Complicated, License To Chill (Mailboat Records, RCA 2004).
                                             14

Banks McDowell, Causation in Contracts and Insurance, 20 Conn. L. Rev. 569,

569 (1988)). Particularly troublesome are instances of multiple causes—where

two or more occurrences lead to a loss and at least one is covered by the policy

and another is not covered or excluded. See id. Complexity arises when the

loss arguably is “attributable to independent, concurrent causes, one of which is

covered, the other of which is excluded.” 10A Couch on Insurance § 148.57

(Observation).      In these situations, courts have applied three analytical

approaches: “liberal,” “efficient proximate cause,” and “conservative.”               Amish

Connection, 861 N.W.2d at 244-45 (Hecht, J., dissenting). Justice Hecht notes

Iowa appellate courts “have not consistently applied any of these tests” but “have

followed principles from both the liberal approach and the efficient proximate

cause approach.” Id. at 245.5

       Furthermore, “as with art, causation in the property insurance context

often seems to derive from the eye of the beholder.” Appleman § 44.01[1]. The

following chronological review of what I believe to be relevant Iowa appellate

cases bears this out.

       In Vorse v. Jersey Plate Glass Insurance Co., 93 N.W. 569, 569 (Iowa

1903), the insured purchased a policy of insurance insuring against loss or

damage by breakage of plate glass in a building owned by the insured. The

insured plate glass was broken in an explosion caused by gasoline vapors

ignited by a match.        Vorse, 93 N.W. at 569.           The policy contained a fire

5
  Citing Qualls v. Farm Bureau Mut. Ins. Co., 184 N.W.2d 710 (Iowa 1971) and Jordan v.
Iowa Mut. Tornado Ins. Co. of Des Moines, 130 N.W. 177 (Iowa 1911), an insurance law
treatise states Iowa, like a majority of states, applies the “efficient proximate cause” rule.
5 Jefferey E. Thomas & Susan Lyons, New Appleman on Insurance Law Library Edition
§ 44.04[5] (Sept. 2017 update) [hereinafter Appleman].
                                       15

exclusion. Id. The insurance carrier argued the loss was not covered because

“the damage to the glass happened by, or was in consequence of, fire.” Id. at

570. Or, as the court characterized the argument, “that the explosion was due to,

or in consequence of, fire, if not fire itself.” Id. The Iowa Supreme Court viewed

the loss as not happening by, or in consequence of, “any fire, as those terms are

used in the policy in suit.” Id. The court concluded that, “in ordinary parlance,

the damage was due to the explosion, or to the concussion produced thereby.”

Id.

      The lighted match, or other light in the building, was not
      contemplated by the parties as the fire which was excepted by the
      terms of the policy. It was not a destructive fire, against the
      immediate effects of which the condition in the policy was intended
      as a protection. It was, it is true, the possible means of putting the
      destructive force in motion, but was not the excepted peril. Had
      there been no fire after the explosion, it seems to us it could not
      fairly be claimed that the damage done the glass was due to, or in
      consequence of, any fire. The immediate cause of the breakage
      was concussion produced by the ignition of gas, it is true; but that
      such an effect was due to or in consequence of fire, as that term is
      ordinarily used, or as the parties intended it in this case, is hardly
      supposable. . . . “Where, however, the explosion is caused by fire,
      the damage must be traceable directly to the fire, as the proximate
      cause, and not merely as the result of the explosion. The fire must
      be shown to be the causa proxima, and not the causa remota. If
      the injury is entirely due to concussion, the fact that it was caused
      by fire does not make the fire the proximate cause, but the cause of
      the cause, and consequently the causa remota, instead of the
      causa proxima.”

Id. The court concluded the insured had a right to recover since “the damage did

not happen by, nor in consequence of, any fire.” Id.

      Delaney v. Modern Acc. Club, 97 N.W. 91, 93 (Iowa 1903), involved an

accidental death policy. Delaney, the insured, received a slight cut on his finger

during a friendly scuffle. Delaney, 97 N.W. at 93. An inflammation followed
                                         16


which developed into erysipelas and blood poisoning, causing Delaney’s death.

Id. In order to be covered by the insurance contract, Delaney’s death must have

resulted solely from accidental injuries. Id. The question argued in the case was

“whether the death was solely due to the cut on the finger, or whether it was due

to erysipelas and the consequent blood poisoning, as an independent cause.” Id.

There was a contention the bacilli causing the blood poisoning was introduced

into the blood of Delaney’s hand through the cut, but sometime after he was cut.

Id. In considering the issue, the court stated,

       It seems to us, however, that it is wholly immaterial when or how
       the specific bacilli which caused the disease known as “blood
       poisoning,” which resulted in the death of Delaney, were introduced
       into the wound, whether at the time it was inflicted or subsequently.
       Blood poisoning is a disease, just as many other pathological
       conditions of the human system, resulting from the introduction
       therein of other specific bacilli, are diseases. It occurs to us that it
       is, indeed, wholly immaterial whether the pathological condition
       which results in death is due to bacilli or not. The simple question
       is whether the death of Delaney resulted, through natural causes,
       without the interposition of a new and independent cause, from the
       cut on his finger. Disease brought about as the result of a wound,
       even though not the necessary or probable result, yet if it is the
       natural result of the wound, and not of an independent cause, is
       properly attributed to the wound; and death resulting from the
       disease is a death resulting from the wound, even though the
       wound was not, in its nature, mortal or even dangerous. Even
       though the wound results in disease and death through the
       negligence of the injured person in failing to take ordinary and
       reasonable precautions to avoid the possible consequences, the
       death is the result of the wound.

Id. In citing a few pertinent cases, the court quoted one case that articulated the

efficient-proximate-cause doctrine:

       The principal question in the case is, what kind of cause is to be
       deemed ‘proximate,’ within the meaning of the policy? Where
       different forces and conditions concur in producing a result, it is
       often difficult to determine which is properly to be considered the
       cause; and, in dealing with such cases, the maxim, ‘Causa proxima
                                        17


       non remota spectatur,’ is applied. But this does not mean that the
       cause or condition which is nearest in time or space to the result is
       necessarily to be deemed the proximate cause. It means that the
       law will not go further back in the line of causation than to find the
       active, efficient, procuring cause, of which the event under
       consideration is a natural and probable consequence, in view of the
       existing circumstances and conditions. The law does not consider
       the cause of causes, beyond seeking the efficient, predominant
       cause, which, following it no further than those consequences that
       might have been anticipated as not unlikely to result from it, has
       produced the effect.

Id. at 94 (quoting Freeman v. Mercantile Mut. Acc. Ass’n., 30 N.E. 1013, 1014

(Mass. 1892). The court found the cases it cited

       support, therefore, the general proposition that death resulting from
       disease, which follows as a natural consequence, though not the
       necessary consequence, of a physical injury, which is accidental, is
       an accidental death, within the terms of an accident insurance
       policy; the death being deemed the proximate result of the injury,
       and not of disease, as an independent cause.

Id. at 95. The court concluded Delaney’s “disease was not concurrent with the

injury, but was a natural consequence of it, and the death resulting therefrom

was therefore solely due to the injury, and not due to any independent cause,”

and his death was accidental and therefore covered by the insurance policy. Id.

at 95-96.

       In Jordan v. Iowa Mutual Tornado Insurance Co. of Des Moines, 130 N.W.
177, 177 (Iowa 1911), an insurance carrier issued policies of insurance on

livestock against loss or damage by tornadoes, cyclones, or windstorms. Each

policy included an exception “for damage to live stock by the blowing or topping

over of hay or straw stacks, or by snow or hail.”       Jordan, 130 N.W. at 177.

Jordan claimed he suffered a loss of livestock by reason of a winter windstorm.

Id.   The insurance carrier denied the claim contending the livestock died of
                                              18

causes not covered in the policies. Id. Testimony indicated there was blowing

snow during the windstorm. Id. at 178-80. The trial court concluded “the primary

cause of the loss was the windstorm.” Id. at 177. The court also concluded the

insurance carrier failed to show that an exception applied.              Id. at 178.    The

supreme court agreed. Id. at 181.

                  Again it is contended [by the insurance carrier] that the storm
          was not the proximate cause of the loss or damage; that the injury
          to the cattle was due directly, if not solely, to the conditions of the
          temperature. It is a question of fact to be determined from the
          testimony and without setting it out it is sufficient to say that the trial
          court was justified in finding loss would not have happened but for
          the windstorm, and that this windstorm was the efficient cause of
          the damage. That other irresponsible causes may also have
          contributed to the loss does not, of itself, relieve the defendant from
          responsibility.
                  The burden under the issues joined was upon defendant to
          show that the loss or damage was due to snow or hail . . . . This it
          failed to do, and as the trial court was justified in finding that the
          storm was an efficient and proximate cause of the damage there is
          nothing in defendant’s present contention.

Id. (internal citations omitted). The court affirmed the trial court’s judgment. Id.

          Ballagh v. Interstate Business Men’s Acc. Association, 155 N.W. 241, 241

(Iowa 1915), is another blood poisoning case concerning an accidental death

policy.     Ballagh suffered an accidental abrasion that became infected, which

produced blood poisoning, ending in death. Ballagh, 155 N.W. at 241. The

insurance carrier asserted the blood poisoning was an intervening cause so the

death could not be deemed accidental. Id. at 242. The supreme court cited its

Delaney decision and its decisions that followed it. Id. at 243. As a defense to

the claim for benefits, the insurance carrier relied on a clause in the policy that

excepted deaths resulting from infection, the argument being,
                                        19


      that the deceased did not die from the accidental injury received,
      but from the blood poisoning which followed the injury; that blood
      poisoning is infection or the result of infection, and the case is
      therefore within the plain meaning of the exception.

Id. at 244. The court responded,

      This brings us once again to the same question which is considered
      in the first paragraph of this opinion, and that is whether, conceding
      that the injury to the deceased was in its origin comparatively slight,
      and not necessarily fatal, and that blood poisoning through the
      wound either accompanied the injury or followed it as a natural
      consequence thereof, and that blood poisoning is infection within
      the proper significance of that word, and that this series of events
      led in natural order to the death, it follows that the proximate cause
      of such death was the infection or blood poisoning, or was the
      original injury. We have already expressed our agreement with the
      precedents which hold that in such cases the original injury is the
      sole proximate cause, and that the death in such case is not a
      “death resulting from infection,” within the meaning of the contract.

Id. at 244-45. The court went on to reference additional authority concerning the

meaning of proximate cause:

      The “proximate cause” is the dominant cause, not the one which is
      incidental to that cause, its mere instrument. . . . The inquiry must
      always be whether there was any intermediate cause disconnected
      from the primary fault and self-operating which produced the injury.

Id. at 245 (quoting Aetna Ins. Co. v. Boon, 95 U.S. 117, 133 (1877)).

      In Chase Investment Co. v. Mid-Western Casualty Co., 4 N.W.2d 863, 864

(Iowa 1942), a truck was damaged in a collision. The temperature at the time

was below zero, and before the truck could be towed to a garage, the engine

block and head were damaged by freezing of the water therein, and several

articles were stolen from the truck. Chase, 4 N.W.2d at 864. The driver was

injured in the collision and had been taken to a hospital. Id. The insured’s claim

for the further loss was denied by the insurance carrier. Id. It asserted the

insured failed to protect the property from further loss or damage. Id. The policy
                                         20


excluded from coverage any “further loss or damage due directly or indirectly to

the insured’s failure to protect.” Id. The insurance carrier argued it was not liable

“unless the damage to the motor and the loss by theft was proximately caused by

the collision without intervention of a new and independent agency.”          Id.   It

asserted there was no direct connection between the collision and the

independent agencies of freezing and theft added to the loss. Id. The supreme

court disagreed that the freezing of water in the motor and the theft were, under

the record, the sole, independent, proximate cause of the further loss and

damage. Id. at 865. The court noted that the driver had been taken to the

hospital after the collision and was told by members of the patrol that they would

take care of the truck. Id. The owner of the truck retrieved the truck the next

day. Id. The additional damage to the truck occurred during this time, and while

the driver was in the hospital. Id. The court concluded it was a fact question as

to whether the driver exercised due care in protecting the truck from further loss.

Id. The court said if the driver had deliberately abandoned the truck, or in the

exercise of reasonable care could have avoided the further damage, “the

collision would not be an efficient proximate cause of the damage.” Id. On the

other hand, if the driver exercised due care in protecting the truck after the

collision, “the collision would be the efficient proximate cause of the further

damage.” Id.

       In Qualls v. Farm Bureau Mutual Insurance Co., 184 N.W.2d 710, 712

(Iowa 1971), an insured sought coverage for the loss of his livestock under his

insurance policy’s extended coverage for “loss of livestock by ‘attack by dogs or

wild animals.’” The insurer argued that although it was likely Qualls’s livestock
                                           21


was bitten by wild animals, it was the infection from the bites that killed the

livestock, not the bites themselves, so the loss was not covered. Qualls, 184
N.W.2d at 712. The trial court agreed, but the Iowa Supreme Court reversed the

ruling.    Id.   The supreme court reasoned that the peril insured against was

“attacks by dogs or wild animals,” and the loss of the livestock was the proximate

result of the wild animals’ attack, explaining:

                  In insurance law it is generally understood that where the
          peril insured against sets other causes in motion which, in an
          unbroken sequence and connection between the act and final loss,
          produces the result for which recovery is sought, the insured peril is
          regarded as the proximate cause of the entire loss.

Id. at 712-13. Because the cows’ deaths were determined “to be the result of an

infection incurred by a bite or attack by a wild animal” based upon expert

testimony, the court found the loss was one contemplated by the insurance

policy. Id. at 713.

          In Bettis v. Wayne County Mutual Insurance Ass’n, 447 N.W.2d 569, 569-

70 (Iowa Ct. App. 1989), an insured sought recovery for damages caused to his

tractor’s transmission resulting from towing the tractor from a collision scene.

Bettis’s insurance carrier denied the claim “due to policy language limiting

coverage to ‘direct loss resulting from overturn or collision.’” Bettis, 447 N.W.2d

at 570. The insurance carrier argued the transmission damage was not a direct

result of the collision. Id. This court disagreed. Id. at 571. We noted that, “In an

insurance policy, direct cause means immediate cause or proximate cause, as

distinguished from remote cause.” Id. (citation omitted). Citing Qualls, we said,

“In insurance law, an insured event is considered the proximate cause of a loss if

the event sets in motion other causes which, through an unbroken sequence and
                                         22

connection, results in the loss.” Id. Recognizing the dominant cause may be

concurrent or remote in point of time or place, we concluded “we look not

necessarily to the last act in the chain of events, but rather to the predominant

cause which set in motion the chain of events causing the loss.” Id. (citations

omitted). Applying these principles, we concluded:

               The loss in this case, the transmission damage, was the
       result of a chain of events set in motion by the collision, an insured
       event. While the [insurance carrier] urges us to look at the towing
       as the efficient physical cause of the loss, we find the collision in
       the ditch was the dominant cause of the transmission damage.
       Therefore, the transmission damage is covered by [Bettis]’s
       collision insurance.
               The parties to the insurance contract here could have
       reasonably foreseen that a collision would result in the need for
       towing, and damage to the vehicle might result while it was being
       towed. Such a contingency should therefore be deemed an
       element of the risk insured against.

Id. (citation omitted).

       Kalell v. Mutual. Fire and Automobile Insurance Co., 471 N.W.2d 865, 866

(Iowa 1991), involved the removal of a dead tree limb from a tree by attaching it

to a rope and pulling it with a pickup truck. A piece of the limb struck and injured

Kalell. Kalell, 471 N.W.2d at 866. Defendants’ homeowners insurance carrier

intervened in the ensuing lawsuit requesting a ruling that its policy did not provide

coverage for the incident based on the policy’s exclusion for “occurrences ‘arising

out of the use’ of a motor vehicle.” Id. In applying the appropriate canons of

construction of insurance policies, the supreme court court held that,

       when two independent acts of negligence are alleged, one vehicle-
       related and one not vehicle-related, coverage is still provided under
       the homeowners policy unless the vehicle-related negligence is the
       sole proximate cause of the injury. Under Iowa law, of course,
       more than one proximate cause may exist. Liability which results
                                            23


         from nonvehicular negligence is not excluded by the homeowners
         policy.

Id. at 868 (citations omitted). The court concluded that whether Kalell’s injuries

came solely by negligent use of the vehicle was for a trier of fact to decide. Id. at

869.

         In Clasing v. State Farm and Cas. Co., No. 08-1237, 2009 WL 1492044,

at *1 (Iowa Ct. App. May 29, 2009), the insureds sought recovery for the loss of

their hogs. The Clasings operated a hog confinement facility. Clasing, 2009 WL
1492044, at *1. An ice storm caused a power outage. Id.

         In three of the four barns, ceramic curtains dropped when the
         electricity failed, allowing the swine barns to ventilate despite the
         loss of power. In the fourth barn, ice prevented the curtain from
         dropping to allow ventilation. The temperature in the unventilated
         barn rose quickly. 659 of the 1900 hogs in that barn died.

Id. The Clasings filed a claim for the loss and State Farm denied the claim based

upon its policy’s “suffocation” exclusion.       Id.   The Clasings sued State Farm

alleging breach of contract and bad faith, claiming the hogs did not suffocate,

“but rather died ‘because inadequate ventilation into the building occurred due to

an insured occurrence.’” Id. The district court granted State Farm’s motion for

summary judgment, concluding that although the legal cause of the death of the

hogs was an accumulation of ice, the hogs’ deaths were directly and immediately

caused by suffocation, and therefore the loss was excluded by the plain

language of the policy.6 Id. at *2. On appeal, a panel of this court reviewed the



6
    The policy provides, in relevant part:
                 1. We do not insure for any loss to the property described in
         Coverages D, E, or F which consists of, or is directly and immediately
         caused by, one or more of the perils listed in items a. through u. below,
         regardless of whether the loss occurs suddenly or gradually, involves
                                           24

issue of proximate cause in insurance cases, citing to Qualls and Bettis, noting

that

        “direct cause means immediate cause or proximate cause, as
        distinguished from remote cause.” “Direct” as used in an insurance
        policy relates to causal connection and is to be interpreted as the
        immediate or proximate cause as distinguished from the remote
        cause.

Id. And it was noted that “[t]he question of proximate cause is ordinarily for the

jury—only in exceptional cases should it be decided as a matter of law.” Id. at *3.

The panel agreed

        with the district court’s conclusion the loss of the hogs is covered
        under the insuring clause of the contract unless excluded. The
        question remains whether the court properly determined there was
        no genuine issue of material fact as to the applicability of the
        exclusion for suffocation.

Id. The panel concluded the district court erred in determining there was not a

genuine issue of material fact because, although there was evidence from which

a fact finder could find the hogs died of suffocation, there was also evidence the

fact finder could find some or all the hogs died of hyperthermia or some other

cause. Id. The panel summed up:

               As the issue of whether the death of the hogs was caused by
        an excluded cause is critical to determining whether there is
        coverage for the loss, and we have determined the court erred in
        concluding there was no genuine dispute that the hogs died of
        suffocation, we must also conclude State Farm was not entitled to
        judgment as a matter of law.

Id. at *4.


       isolated or widespread damage, arises from natural or external forces, or
       occurs as a result of any combination of these:
               ....
               t. loss to livestock or poultry does not include loss caused by: (1)
       suffocation;
Clasing, 2009 WL 1492044, at *4 n.3.
                                          25

       Lastly, in Amish Connection, the issue was “whether a business insurance

policy covered water damage inside a building resulting when a corroded interior

drainpipe burst during a summer rainstorm.” 861 N.W.2d at 232. The policy was

an all risk policy insuring for accidental direct physical loss to covered property

unless the loss was subject to a limitations section or was excluded. Id. The

policy included a rain limitation. Id. The policy’s “Losses Not Insured” included a

“Rust-and Corrosion” exclusion and that exclusion included a “Water system”

exception for “water damage, meaning accidental discharge or leakage of water

or steam as the direct result of the breaking or cracking of any part of a system or

appliance containing water or steam.” Id. at 234. State Farm claimed coverage

was excluded under the rain limitation. Id. Amish Connection claimed the loss

was covered under exception for breaking pipes. Id. Applying the principles of

construction and interpretation for insurance contracts, the supreme court

concluded the damage was caused by rain and that the rain limitation

unambiguously defeated coverage for the rainwater damage.            Id. at 236-37.

Because the court found the rain limitation to be dispositive, it rejected Amish

Connection’s argument the “Water System” exception to the “Rust-and

Corrosion” exclusion applied. Id. at 239. The court reasoned that “an exception

to an exclusion cannot create coverage where none exists.” Id. (citation omitted).

Furthermore, the court the court held the “Water System” exception did not

provide   coverage    “because    State    Farm’s   policy   effectively   [had]   an

anticoncurrent provision.” Id. at 240. “This means the rain limitation controls

regardless of whether the breaking drainpipe is considered a concurrent cause of

the rainwater damage.” Id. The court held that
                                         26


       under the unambiguous terms of State Farm’s policy, damage from
       rainwater released by a breaking drainpipe during a rainstorm is not
       an insured loss because the damage [was] caused by rain within
       the meaning of the rain limitation, even though the breaking
       drainpipe is a concurrent cause.

Id. 243.

       In the context of this appeal, none of the preceding cases are on point. All

are distinguishable in some way. And, like the majority, I was unable to find an

on-point case from any jurisdiction. With that backdrop in mind, and with no

definite schematic to follow, I forge ahead.

       The squirrel set in motion, albeit instantaneously, another cause—arcing,

which in an unbroken sequence, produced the result for which the City seeks

recovery. But for the squirrel’s action, there would have been no arcing. The

Supreme Court of Washington summarized best the concept of efficient

proximate cause in chain of causation cases:

               The efficient proximate cause rule states that where a peril
       specifically insured against sets other causes into motion which, in
       an unbroken sequence, produce the result for which recovery is
       sought, the loss is covered, even though other events within the
       chain of causation are excluded from coverage. ‘Stated in another
       fashion, where an insured risk itself sets into operation a chain of
       causation in which the last step may have been an excepted risk,
       the excepted risk will not defeat recovery.’
               ....
               By its own terms, the efficient proximate cause rule operates
       when an “insured risk” or covered peril sets into motion a chain of
       causation which leads to an uncovered loss. If the efficient
       proximate cause of the final loss is a covered peril, then the loss is
       covered under the policy. In chain of causation cases, the efficient
       proximate cause rule is properly applied after (1) a determination of
       which single act or event is the efficient proximate cause of the loss
       and (2) a determination that the efficient proximate cause of the
       loss is a covered peril.
                                          27

McDonald v. State Farm Fire & Cas. Co., 837 P.2d 1000, 1004 (Wash. 1992)

(internal citations omitted). In a similar vein, our supreme court has said,

               In insurance law it is generally understood that where the
       peril insured against sets other causes in motion which, in an
       unbroken sequence and connection between the act and final loss,
       produces the result for which recovery is sought, the insured peril is
       regarded as the proximate cause of the entire loss.

Qualls, 184 N.W.2d at 713.        This court has similarly stated, “[W]e look not

necessarily to the last act in the chain of events, but rather to the predominant

cause which set in motion the chain of events causing the loss.” Bettis, 447
N.W.2d at 571. Even though the squirrel itself caused no damage, its act of

completing the electrical circuit is the efficient proximate cause of the City’s loss

because it set in motion the arcing event.

       Furthermore, I find Continential Insurance Co. v. Arkwright Mutual

Insurance Co., 102 F.3d 30 (1st Cir. 1996), illuminating.          In that case, flood

waters entered the basement of a New York City office building resulting in more

than one million dollars in property damage. Arkwright, 102 F.3d at 31.

       Slightly more than half the damage involved energized electrical
       switching panels which had come into contact with the flood waters.
       The water immediately caused a phenomenon known as “electrical
       arcing”—an electrical short circuit in lay terms—which in turn
       caused an immediate explosion that blew large holes in the
       switching panels.[7]

Id. (footnote omitted). Three separate insurance policies provided coverage for

the building, including two identical “all-risk” policies. Id. Each “all-risk” policy

excluded coverage for mechanical or electrical breakdown caused by artificially

generated electrical currents. Id. at 31-32. The insurance carriers got into a

7
  There is no allegation in Arkwright that the flood water caused any physical damage to
the electrical switching panels.
                                         28

legal kerfuffle, the details of which are omitted in the interests of brevity. Id. The

central issue was whether the damage to the electrical equipment was caused by

flooding, a covered peril, or by arcing, an excluded peril. Id. at 32. The appellate

court engaged in an analysis of New York law to determine the proximate or legal

cause of the damage to the electrical equipment. Id. at 35-38. In the context of

an insurance contract, the court’s inquiry could “not proceed beyond the

dominant, efficient, physical cause of the loss.” Id. at 35 (citing Home Ins. Co. v.

American Ins. Co., 537 N.Y.S.2d 516, 517 (1989)). Among the factors the court

assessed was the spatial and temporal proximity between the insured peril and

the claimed loss. Id. at 36. The court noted,

               Our case involves no spatial or temporal attenuation at all
       comparable to that present in Bird [v. St. Paul Fire & Marine Ins.
       Co., 120 N.E. 86 (N.Y. 1918)]. The flood waters came directly in
       contact with the electrical equipment in the Water Street Building,
       instantaneously precipitating the arcing which in turn caused the
       immediate short-circuiting and explosion that damaged the
       switching panels. At most, mere seconds would have elapsed from
       the time the flood waters directly contacted the electrical equipment
       until the electrical switching panels exploded.

Id. (emphasis in original).    The court concluded, “given the absence of any

significant spatial separation or temporal remoteness between the insurgent flood

waters, the electrical arcing and the explosion of the switching panels, . . . the

district court correctly concluded that flooding proximately caused the loss.” Id.

Under the circumstances presented—“where flood waters flowed directly onto

electrical equipment, immediately precipitating in turn the instantaneous electrical

arcing, the short-circuiting, and the explosion which damaged the switching

panels”—the court concluded “the insurgent flood waters cannot reasonably be

thought simply to have ‘set the stage’ for a remote event, or to have been merely
                                         29

some metaphysical beginning to a succession of temporally remote events.” Id.

at 37.     The Arkwright court held that “a reasonable business person would

consider that the damage sustained by the electrical switching panels in the

Water Street Building, just as any other water damage to the building, was

caused by flood.”        Id.    Additionally, the court acknowledged that “the

determination as to which of two causes was the dominant and efficient cause of

a loss is for the factfinder” but concluded determination by summary judgment

was appropriate because there was no factual question as to which of two perils

physically caused the loss; rather, there was “no dispute concerning the physical,

as distinguished from the legal, cause of the damage—i.e., what physical

phenomenon precipitated the alteration to the electrical switching panels.” Id. at

37-38 (emphasis in original). The court affirmed the district court’s summary

judgment ruling that held the flood was the legal cause of the loss. Id. at 38. The

controlling New York law cited in Arkwright does not appear to be in conflict with

Iowa precedent. Applying Arkwright here, given the absence of any significant

spatial separation or temporal remoteness between the squirrel’s actions, the

electrical arcing, and damage to the electrical equipment, I believe that the

squirrel’s actions were the legal cause of the loss. I note the district court here

concluded the squirrel’s presence was a legal cause of the chain of events that

followed.

         Whether you consider that the squirrel’s actions “set in motion” the events

that led to the loss or follow Arkwright, I conclude the squirrel’s actions to be the

legal and efficient cause of the City’s loss, and therefore, the loss is not excluded

by the policy’s electrical currents exclusion.
                                           30


       EMC argues the lightning exception to the electrical currents exclusion

“effectively creates an anti-concurrent causation provision.”8 An anticoncurrent

causation (ACC) clause “in an insurance policy states that where a property loss

is caused by a combination of excluded and covered perils, the entire loss is

excluded from coverage.       An ACC clause is designed to contract out of the

doctrines of ‘concurrent cause’ and ‘efficient proximate cause.’” Dale Joseph

Gilsinger, Validity, Construction, and Application of Anticoncurrent Causation

(ACC) Clauses in Insurance Policies, 37 A.L.R. 6th 657 (2008) [hereinafter

Gilsinger]. Parties are free to so contract. See Boelman v. Grinnell Mut. Reins.

Co., 826 N.W.2d 494, 506 (Iowa 2013) (“[W]e allow insurers to limit coverage to

only specific claims.”); see also Kalell, 471 N.W.2d at 868 (“If [the insurer]

intended to exclude coverage of an incident simply because it involved a motor

vehicle, it is incumbent on it to say so in its policy.”). So, if an ACC clause is

incorporated into the EMC insurance policy, the electrical currents arcing

exclusion would apply regardless of whether the squirrel’s actions are considered

the efficient proximate cause of the damage to the City’s electrical equipment.

See Amish Connection, 861 N.W.2d at 240.

       The introductory sentence preceeding a number of exclusions the policy’s

exclusions, including the electrical currents exclusion, states: “‘We’ do not pay for

loss or damage that is caused by or results from one or more of the following

excluded causes or events . . . .”      As noted by Justice Hecht, ACC clauses

typically include the word “concurrent.” Id. at 249.


8
 The electrical currents exclusion provides, in part: “‘We’ do not pay for loss caused by
arcing or by electrical currents other than lightning.”
                                         31

       There are “short form” and “long form” ACC clauses. See Gilsinger § 3.

The “short form” consists of the following language or its substantial equivalent:

“We do not cover loss to any property resulting directly or indirectly from any of

the following. Such loss or damage is excluded regardless of any other cause or

event that contributes concurrently or in any sequence to the loss.” Id.; see also

TNT Speed & Sport Ctr. v. Am. States Ins. Co., 114 F.3d 731, 732 (8th Cir. 1997)

(substantially same clause); Am. Fam. Ins. Co. v. Corrigan, 697 N.W.2d 108,

114-15 (Iowa 2005) (enforcing an ACC clause providing “[s]uch loss is excluded

regardless of any other cause or event contributing concurrently or in any

sequence to the loss.”); Salem United Methodist Church v. Church Mut. Ins. Co.,

No, 13-2086, 2015 WL 1546431, at *2 (Iowa Ct. App. Apr. 8, 2015) (“We will not

pay for loss or damage caused directly or indirectly by any of the following. Such

loss or damage is excluded regardless of any other cause or event that

contributes concurrently or in any sequence to the loss.”).         The “long form”

consists of the following language or its substantial equivalent:

       We do not insure under any coverage for any loss which would not
       have occurred in the absence of one or more of the following
       excluded events. We do not insure for such loss regardless of: (a)
       the cause of the excluded event; or (b) other causes of the loss; or
       (c) whether other causes acted concurrently or in any sequence
       with the excluded event to produce the loss; or (d) whether the
       event occurs suddenly or gradually, involves isolated or widespread
       damage, arises from natural or external forces, or occurs as a
       result of any combination of these.

Gilsinger § 3; see also Clasing, 2009 WL 1492044, at *2 n.3 (noting the policy

stated it did not cover loss to propery that “is directly and immediately caused by,

one or more of the perils listed . . . , regardless of whether the loss occurs
                                          32

suddenly or gradually, involves isolated or widespread damage, arises from

natural or external forces, or occurs as a result of any combination of these”).

       The introductory sentence to the grouping of exclusions that includes the

electrical currents exclusion does not utilize the word “concurrent.” Furthermore,

the use of the words “caused by or results from” does not create an ACC clause.

In my view, “caused by” and “results from” are synonymous. See State Farm

Mut. Auto. Ins. Co. v. Flanary, 879 S.W.2d 720, 723 (Mo. Ct. App. S.D. 1994)

(“Clearly, ‘resulting from’ is more akin to ‘caused by’ than to ‘arising out of.’”); Sun

Shipbuilding & Dry Dock Co. v. Unemp’t Comp. Bd. of Review, 52 A.2d 362, 364

(Pa. Sup. Ct. 1947) (holding that in context of an unemployment compensation

statute, the phrase “due to” “is the equivalent to, or synonymous with, such

accepted phrases as, ‘caused by,’ ‘resulting from,’”), rev’d on other grounds, 56
A.2d 254 (Pa. 1948); Davis v. Hix, 84 S.E.2d 404, 420-21 (W. Va. 1954) (citing

Sun Shipbuilding, 52 A.2d at 364). I do not believe the contains any valid ACC

clause applicable to the arcing exclusion.

       Furthermore, EMC demonstrated its ability to include a valid ACC clause,

but it did not do so with regard to the electrical currents exclusion. Under “Perils

Excluded,” the first numerated introductory paragraph for the first group of

exclusions states:

       ‘We’ do not pay for loss or damage caused directly or indirectly by
       one or more of the following excluded causes or events. Such loss
       or damage is excluded regardless of other causes or events that
       contribute to or aggravate the loss, whether such causes or events
       act to produce the loss before, at the same time as, or after the
       excluded causes or events.
                                      33


A number of exlcusions follow. This paragraph, containing characteristic ACC

clause language, appears to be a valid ACC clause. The second numerated

introductory paragraph for the second group of exclusions, which includes the

electrical currents exclusion, does not incorporate the language of the first

introductory paragraph.

      With no valid ACC clause, the efficient proximate cause rule applies. The

fortuitous event—the squirrel coming into contact simultaneously with the

energized cable and grounded frame—which immediately set in motion the

arcing event that caused the City’s property damage, was the efficient proximate

cause of the City’s loss and therefore not excluded under the policy. Stated

another way, the insured risk—the squirrel’s action—itself set into operation a

chain of causation in which the last step—the arcing—may have been an

excepted risk, but under the efficient proximate cause rule, the excepted risk

does not defeat recovery and the loss is covered under the policy. EMC was not

entitled to summary judgment, and I would reverse and remand for further

proceedings.